Kantrowitz, J.
(dissenting). As the trial judge did precisely what this court ordered him to do it is difficult to see how he abused his discretion. As such, I respectfully dissent.
This court heard arguments on the original appeal on May 20, 2008. On October 29, we issued an Appeals Court rule 1:28 decision that vacated so much of the order as it pertained to custody and remanded the case because it was “not entirely clear from the findings how the judge balanced the positive and negative findings of both the mother and father in determining the best interests of the children.” Loebel v. Loebel, 72 Mass. App. Ct. 1118 (2008). Nowhere in our order did we require the judge to reopen or expand the record on remand.
The trial court received our remand order on November 5, and within a week, on November 14, the judge issued an order allowing the parties to submit proposed findings by December 12 based on the existing record. Both parties submitted such findings, and on January 2, 2009, the judge issued his additional findings to provide support for his original decision granting *751father sole legal and physical custody of the children. In doing so, the judge acted quickly and diligently in responding to our order.
While I share the majority’s view that the better route may have been for the judge to reopen the record, I disagree that his decision to base his additional findings on the existing record was an abuse of discretion, particularly given the language in our order. Contrast Hale v. Hale, 12 Mass. App. Ct. 812, 821 (1981).
Furthermore, it is somewhat unclear what an expanded record would have revealed. The best picture, as noted at oral argument, comes from the mother’s complaint for modification, filed on December 16, 2008, wherein eight “changes in circumstances” were presented,1 any of which the judge could have discounted. Additionally, the judge had already denied the mother’s motion to expand the record on remand on December 10, 2008 (which has not been included in the record appendix before this court), but presumably presented a similar rationale as to why the additional findings on remand should incorporate new evidence.2
Given the mother’s complaint for modification and motion to expand the record, the judge had to be well aware of what the expanded record would have looked like, and was within his discretion to refuse to reopen the evidence, absent instructions from this court to do otherwise. The judge did what we told him to do. Finding an abuse of discretion under these circumstances is improper. Accordingly, I would affirm.3

See ante 744 n.5.


While I believe that the judge’s discretion controls the outcome here, I note that the children have been in the father’s custody since February of 2009, and, as conceded by the mother’s counsel at oral argument, are doing well in his care.


Additionally problematic is the mandate of the majority that the matter go before another judge. See A.H. v. M.P., 447 Mass. 828, 838 (2006) (“Absent clear error, we will not substitute our weighing of the evidence for that of a trial judge who had the opportunity to observe the witnesses and form conclusions about their credibility, even if our weighing of the evidence might have differed from that of the judge”).